McCarran, C. J.,
concurring:
I concur in the order.
The writ of certiorari, if it sought to review the order in the district court, should have been directed to that court, and not to the clerk thereof, a ministerial officer.
Section 5686, Revised Laws, prescribes:
"The writ may be directed to the inferior tribunal, board, or officer, or to any other person having the custody of the record or proceedings to be certified. When directed to a tribunal, the clerk, if there be one, shall return the writ with the transcript required.”
In a case where the petitioner in certiorari seeks to cause a review of the proceedings of a court, the writ issues against the tribunal rather than against the clerk thereof. (Onesti v. Freelon, 61 Cal. 625.)
As I view it, the dismissal of the writ on the grounds and for the reason stated in the opinion of Mr. Justice Sanders, or for the reason which I here state, does not preclude the bringing of a proper proceeding, and the issuance of a proper writ following this dismissal. The question paramount in the merits of the proceedings involves the right of a court to issue a personal judgment against a defendant where the action was instituted to foreclose a mechanic’s lien in accordance with our statutory provisions governing such matters. This question has been dealt with by the courts with varying results. It should be finally settled and determined by this court, in order that the rule may be fixed, and the question put at rest.